By Judge Alfred D. Swersky
Defendant’s Motion in Limine barring evidence of Defendant’s offer to pay additional medical bills will be granted even though the offer was not communicated to Plaintiff.
The offer to pay the fees of the subsequent treating physician are analogous to an offer of compromise, evidence of which is clearly barred under Virginia law. Richmond v. Ewing’s Sons, 201 Va. 862 (1960). The scope of the rule barring such evidence is indicated in Agelasto v. Atkinson Real Estate, 229 Va. 59 (1985), in which the court ruled that Defendant’s compromise of another claim similar to Plaintiffs did not constitute an express admission of liability and, hence, was inadmissible.
The same could be said here, where the Defendant’s offer to pay the fees of the subsequent treating physician was made to that physician and not to Plaintiff. Such an offer does not constitute an express admission of liability.